Citation Nr: 1607731	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  14-23 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Rudy S. Melson, Accredited Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from May 1960 and November 1960 and on additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDURA).   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) that denied a claim for service connection for a low back disability and a February 2015 decision by this RO that denied a claim for service connection for a heart disability.  

In August 2015, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  The undersigned Veterans Law Judge held the record open for 60 days for the submission of further evidence, and additional evidence was received subsequent to this hearing as discussed below.   

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Service connection may be granted for a disease or injury incurred or aggravated during a period of ACDUTRA and service connection may be granted for an injury incurred or aggravated during a period of INACDUTRA, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).

First with respect to a back disability, the Veteran, to include in sworn testimony to the undersigned, asserted that he sustained a back injury while unloading equipment from a truck during a period of military service during the 1980s, and that he has had continuing back problems since that time.  There is some corroboration of this account in the form of a statement received in January 2012 from an individual who stated that he was the Veteran's mess sergeant at the time and witnessed the Veteran injuring his back while unloading equipment from a truck "sometime in the mid 80s."  Service personnel records also document several periods of ACDUTRA and INACDUTRA during the 1980s. 

There is also some clinical evidence in support of the Veteran's claim for service connection for a low back disability, to include an August 2012 statement from a chiropractor noting treatment of the Veteran for low back pain since June 2009 and the Vetean's report that he had been experiencing such pain since December 2008.  Received subsequent to the August 2015 hearing is a September 2015 statement from this chiropractor that indicated that the Veteran reported on his initial consultation that his low back pain was the result of a military accident in 1985/1986.  This statement included his opinion that the Vetean's current lumbar spine disability was "likely" the result of his in-service injury.  

Additional evidence in support of the Veteran's claim includes a September 2015 statement from the Veteran's wife indicating that she accompanied him to the office of Marilyn Applebaum for back treatment from 1994 to 2009, and a November 2015 statement from this individual, who identified herself as a chiropractor, who reported that she previously treated the Veteran for a chronic low back condition.   She noted that since moving from her previous office in March 2008, she was not in possession of the Veteran's records and was unable to provide any further detail as to his condition.  

In light of the, presumed credible, statements submitted by and on behalf of the Veteran reporting an in-service back injury; competent testimony as to continuity of back symptomatology from service to the present time; and the evidence from a chiropractor indicating a possible link between a current back disability and service, 
the Board concludes that a VA examination addressing the claim for service connection for a back disability-that includes an opinion as to whether a current back disability is etiologically related to an in-service back injury-is necessary to fulfill the duty to assist the Veteran with respect to this claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With respect to a heart disability, the Veteran has asserted, to include in sworn testimony to the undersigned, that he has a current heart disability as a result of the stress of military service, manifested in particular by an incident in which he became dizzy on the firing range during a period of ACDUTRA on June 6, 1992.  Official service department records confirm that this incident occurred on this date and that the Veteran served on ACDUTRA on that date.  Medical records following this incident noted that Veteran complained about dizziness and chest pain and that he was referred for a cardiac work-up, to include an electrocardiogram.  Following this evaluation, the impression was heat exhaustion/stress.  A sworn statement by the Veteran's commander following this incident indicated that he was not aware of any medical, mental, or physical condition prior to this incident that would have been likely to interfere with the Veteran's active training.  

The packet containing the service treatment reports includes a July 2005 statement from a private physician noting that the Veteran had a history of hypertension, hypertensive heart disease, and coronary disease; that he had undergone a recent increase in his blood pressure; and that prolonged travel may be detrimental in light of his recent change in his blood pressure.  There is medical evidence supporting the Veteran's claim for service connection for a heart disability in the form of a July 2015 statement from a private physician, who reported that he had treated the Veteran from 1995 to 2008 for atherosclerotic heart disease, hypertension, ventricular tachycardia, and coronary artery disease, and left circumflex artery, that included the opinion that Veteran's cardiovascular disability was more likely than not "exacerbated by the physical and psychological stresses associated with his [military] service."  

In short, given the documented cardiac work-up during ACDUTRA and the July 2015 statement from the private physician indicating the possibility that a current heart disability is the result of service, the Board concludes that a VA examination addressing the claim for service connection for a heart disability-that includes an opinion as to whether a current back disability is etiologically related to a disease   incurred in or aggravated by ACDTUTRA-is necessary to fulfill the duty to assist the Veteran with respect to this claim.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination by an appropriate physician to obtain information as the nature and etiology of the current low   back disability.  The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a current low back disability that is etiologically related to service, to include the reported back injury (the occurrence of which should be presumed by the examiner) incurred while unloading equipment during a period of military training in the 1960s.  

In addressing the above, the examiner must consider and discuss all relevant medical evidence as well and all lay assertions (to include competent assertions as to the nature, onset, and continuity of relevant symptoms). 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

2.  Arrange for the Veteran to undergo a VA examination by an appropriate physician to obtain information as the nature and etiology of current cardiovascular disability.  The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a current cardiovascular disability that is etiologically related to ACDUTRA, to include the documented incident of dizziness and chest pain in June 1992.  

In addressing the above, the examiner must consider and discuss all relevant medical evidence as well and all lay assertions (to include competent assertions as to the nature, onset, and continuity of relevant symptoms). 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims that have been remanded.  If any benefit sought on appeal remains denied, furnish to the Veteran and his Agent an appropriate supplemental statement of the case that documents consideration of all pertinent evidence (to particularly include that noted above), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




